Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the Terminal Disclaimer filed July 9, 2021.
Reasons for Allowance
Claims 21-40 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Doctor et al. (U.S. Patent 10,002,348 B1) and Sakata et al. (U.S. Patent 8,886,563 B2) which routing transactions based on different factors including costs and predicted approval or decline rates but were not specific about those rates being predicted for the particular transaction being considered.  Regarding claims 21, 29, and 37
Doctor and Sakata taken individually or in combination with other prior art of record fails to teach or render obvious dynamically identifying one or more eligible payment networks based on extracted transaction routing criteria; predicting a likelihood of authorization acceptance for each identified network based on the transaction-related information; dynamically identifying one or more breakeven transaction amounts for each identified eligible payment network, each breakeven transaction amount defining a point at which two or more eligible payment networks have the same expenses for a given transaction amount, the expenses including costs associated with a low predicted likelihood of authorization acceptance.
Regarding all other claims:

Regarding all allowed claims:
Regarding 101 it was felt to be a technical solution regarding how transactions are routed.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696